     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 1 of 12 Page ID #:1



     Gregory G. Paul, SBN 233060
1    gpaul@andersonzeigler.com
     Anderson Zeigler, P.C.
2    50 Old Courthouse Square, Fifth Floor
     Santa Rosa, CA 95404
3    (707) 545-4910
     (707) 544-0260 (facsimile)
4
     Attorneys for Plaintiff
5

6
                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
7
     SARAH RICH,
8

9                 Plaintiff,
10         v.                                     Civil Action Number:
11
     SPARE, C.S., INC.,
12

13                Defendant.

14                                     COMPLAINT
15
           Comes now the Plaintiff, Sarah Rich, by and through her counsel and for her
16

17
     Complaint against the above-named Defendant, state and allege as follows:

18                   INTRODUCTION AND NATURE OF ACTION
19
     1.    This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§
20

21
     201-219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the

22   “FLSA”) to redress Defendant’s abuse of the federal minimum wage standards by
23
     failing to pay their employees including Ms. Rich.
24
     2.    This action is also brought under the California Unfair Competition Law,
25

26   Cal. Bus. & Prof. Code §§ 17200-17210, the California Labor Code and related


                                              1                           Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 2 of 12 Page ID #:2




1
     regulations including the California Private Attorneys General Act, (“PAGA”),

2    Cal. Wage Order No. 10-2001; Cal. Labor Code §§ 200-2699.5, (collectively,
3
     “California State Law”), for Defendant’s various violations of California State Law
4
     including: (1) failure to pay employees working in California state-mandated
5

6    minimum wages, (2) failure to pay employees all wages due within the time
7
     specified by law, and (3) for recordkeeping violations.
8
                                           PARTIES
9

10   3.    Plaintiff, Sarah Rich, currently a resident of Pennsylvania, was employed by
11
     defendant from January of 2017 through December of 2017 and subsequent
12
     project work through 2018.
13

14   4.    The putative Collective Action Members are all current or former
15
     employees who worked for Defendants at any Spare, C.S., Inc. location
16
     nationwide at any time within the last three years prior to the filing of this
17

18   Complaint through the date of the final disposition of this action who did not

19   receive minimum wages for hours worked. Rich brings this action pursuant to the
20
     FLSA and similarly situated Collective Action Members pursuant to 29 U.S.C.
21

22
     216(b). Those who file a written consent will be a party to this action pursuant to

23   29 U.S.C. 216(b).
24
     5.    The Defendant, Spare, CS, Inc., conducts business throughout the United
25

26
     States including California where its corporate headquarters are located in West


                                                2                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 3 of 12 Page ID #:3




1
     Hollywood, California. At all relevant times, Defendant has employed Plaintiff

2    and Putative Collective Action Members who engaged in commerce as required
3
     by 29 U.S.C. 206-207.
4
                               JURISDICTION AND VENUE
5

6    6.    This Court has federal question jurisdiction over all claims pursuant to 28
7
     U.S.C. § 1331 and the FLSA at 29 U.S.C. § 216(b).
8
     7.    This Court also has supplemental jurisdiction over Plaintiff’s California
9

10   State Law claims pursuant to 28 U.S.C. §1367 because those claims derive from a
11
     common nucleus of operative fact.
12
     8.    This Court is empowered to issue a declaratory judgment with respect to all
13

14   claims pursuant to 28 U.S.C. §§ 2201 & 2202.
15
     9.    The United States District Court for the Central District of California has
16
     personal jurisdiction over Defendants because Defendants do business in
17

18   California and in this District, and because many of the acts complained of and

19   giving rise to the claims alleged occurred in California and in this District.
20
     10.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
21

22
     substantial part of the events giving rise to all claims occurred in this District.

23

24

25

26



                                                 3                             Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 4 of 12 Page ID #:4




1
                                  STATEMENT OF FACTS

2    11.     Plaintiff, Sarah Rich, was employed by the Defendant as a Marketing
3
     Lead/Graphic Designer from January of 2016 through December of 2016. Ms.
4
     Rich was employed on part-time project work in 2017 and 2018.
5

6    12.     Based upon information and belief, the members of the marketing team were
7
     also not compensated for work performed.
8
     13.     Ms. Rich was initially hired under written contract at minimum wage of
9

10   $10.00 under California law.
11
     14.     On March 29, 2016, she received a written contract entitled Pre-
12
     Funding/Founding Team Agreement identifying her position as a Graphic Designer
13

14   and a market rate compensation of $52,000. She signed this agreement on April 3,
15
     2016.
16
     15.     Plaintiff was initially scheduled to be paid on an hourly basis and pursuant to
17

18   the contract dated April 3, 2017 was to be paid market rate compensation in the

19   amount of $52,000.
20
     16.     Plaintiff and each hourly employee of Defendant typically worked forty
21

22
     hours per week.

23   17.     Pursuant to the FLSA regulations, the hours worked, and compensation
24
     earned, must be determined on a work week basis.
25

26



                                                4                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 5 of 12 Page ID #:5




1
     18.   Pursuant to the FLSA regulations, employees must always be paid at least

2    minimum wage.
3
     19.   Accordingly, the Plaintiff worked at all relevant times within the applicable
4
     statute of limitations without payment of appropriate minimum wage
5

6    compensation.
7
     20.   The Defendant should have records of the actual hours worked by Plaintiff
8
     which would reflect the amount of hours worked by Plaintiff for which the
9

10   Defendant has failed and refused to pay minimum wage pursuant to the
11
     requirements of the Fair Labor Standards Act.
12
     21.   The Defendants have violated 29 U.S.C. §201 et seq. by failing to pay the
13

14   Plaintiff minimum wage for all hours worked (40) hours for each work week.
15
     22.   This lawsuit is brought under the Fair Labor Standards Act (hereinafter
16
     "FLSA"), 29 U.S.C. § 201 et seq.
17

18   23.   Defendant did not accurately record for payroll purposes all time worked by

19   their employees despite the employees’ submission of weekly assignments.
20
                                     COUNT I: FLSA
21

22
     24.         Plaintiff brings Count I under 29 U.S.C. § 216(b) on behalf of all

23   those who file a consent to join form with the Court.
24
     25.         Named Plaintiff, individually and on behalf of other similarly situated
25

26
     employees, seeks relief on a collective basis challenging, among other FLSA


                                              5                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 6 of 12 Page ID #:6




1
     violations, Defendants’ practice of failing to accurately record, and pay for, all

2    hours worked.
3
     26.   The number and identity of other plaintiffs yet to opt-in and consent to be
4
     party plaintiffs may be determined from Defendants’ records, and potential opt-in
5

6    plaintiffs may be notified of the filing of this action.
7
     27.   The Named Plaintiffs and other similarly situated persons incorporate herein
8
     the allegations set forth above.
9

10   28.   At all times material herein, Named Plaintiff and other similarly situated
11
     persons have been entitled to the rights, protections, and benefits provided under
12
     the FLSA, 29 U.S.C. § 201, et seq.
13

14   29.   The FLSA regulates, among other things, the payment of minimum wage to
15
     employees who are engaged in interstate commerce, or engaged in the production
16
     of goods for commerce, or employed in an enterprise engaged in commerce or in
17

18   the production of goods for commerce. 29 U.S.C. § 207(a)(1).

19   30.   Defendants are subject to the minimum wage requirements of the FLSA
20
     because they are an enterprise engaged in interstate commerce with customers in
21

22
     numerous states, and their employees are engaged in commerce.

23   31.   Defendants violated the FLSA by failing to pay minimum wages as
24
     described herein. In the course of perpetrating these unlawful practices, Defendants
25

26



                                                 6                           Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 7 of 12 Page ID #:7




1
     also willfully failed to keep accurate records of all hours worked by their

2    employees.
3
     32.   Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain
4
     categories of employees from minimum wage obligations. None of the FLSA
5

6    exemptions apply to the Named Plaintiffs or other similarly situated employees.
7
     33.   The Named Plaintiffs and all similarly situated employees are subject to a
8
     uniform compensation policy by written contract.
9

10   34.   The Named Plaintiff and all similarly situated employees are entitled to
11
     damages incurred within the three (3) years preceding the filing of the Complaint,
12
     plus periods of equitable tolling, because Defendants acted willfully and knew, or
13

14   showed reckless disregard for, whether their conduct was prohibited by the FLSA.
15
     35.   Defendants have not acted in good faith or with reasonable grounds to
16
     believe that their actions and omissions were not a violation of the FLSA, and as a
17

18   result thereof, Named Plaintiff and other similarly situated employees are entitled

19   to recover an award of liquidated damages in an amount equal to the amount of
20
     unpaid overtime pay permitted by 29 U.S.C. § 216(b). Alternatively, should the
21

22
     Court find Defendants did not act willfully in failing to pay overtime pay, Named

23   Plaintiff and all similarly situated employees are entitled to an award of
24
     prejudgment interest at the applicable legal rate.
25

26



                                               7                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 8 of 12 Page ID #:8




1
     36.   As a result of the aforesaid willful violations of the FLSA's minimum wage

2    provisions, compensation has been unlawfully withheld by Defendants from the
3
     Named Plaintiffs and all similarly situated employees. Accordingly, Defendant is
4
     liable under 29 U.S.C. § 216(b), together with an additional amount as liquidated
5

6    damages, pre-judgment and post-judgment interest, reasonable attorneys' fees and
7
     expenses, and costs of this action.
8
     37.   The Defendants’ conduct was willful within the meaning of 29 U.S.C.
9

10   §255(a).
11
     38.   The Defendants’ conduct was such as to permit recovery of liquidated
12
     damages.
13

14   39.   The Plaintiffs for themselves, and on behalf of similarly situated employees,
15
     seeks money judgment for all work performed, but not paid, as defined and
16
     required by 28 U.S.C. §201 et seq., by themselves, and other similarly situated
17

18   employees, in an amount to be determined by the trier of fact and/or the Court,

19   together with all damages and costs as allowed by 29 U.S.C. §216 and/or under
20
     state law.
21

22
                                   COUNT II:
                         FAILURE TO PAY MINIMUM WAGE
23                       UNDER CA LABOR CODE 1194, 1194.2
24
     40.   Plaintiff realleges and incorporates by reference the foregoing paragraphs as
25
     though fully set forth herein.
26



                                              8                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 9 of 12 Page ID #:9




1
     41.   Wage Order 9 section 4(A) requires every employer to ay the minimum

2    wage established by the State of California.
3
     42.   Section 1194(a) of the Labor Code provides: “Notwithstanding any
4
     agreement to work for a lessor wage, any employee receiving less than the legal
5

6    minimum wage or the legal overtime compensation applicable to the employee is
7
     entitled to recover in a civil action the unpaid balance of the full amount of this
8
     minimum wage or overtime compensation, including interest thereon, reasonable
9

10   attorney’s fees, and costs of suit.
11
     43.   Section 1194.2(a) of the Labor Code further provides: “In any action…to
12
     recover wages because of the payment of a wage claim less than the minimum
13

14   wage fixed by an order of the commission or by statute, an employee shall be
15
     entitled to recover liquidated damages in an amount equal to the wages unlawfully
16
     unpaid and interest thereon”
17

18   44.   Defendant required Plaintiff to work off-the-clock. By failing to pay the

19   minimum wage for all hours worked, Defendant violated Labor Code section
20
     1194(a).
21

22
     45.   As a result of Defendant’s unlawful acts, Plaintiff has been deprived of

23   minimum wages for some of the hours she worked each week, entitling Plaintiff to
24
     recovery of liquidated damages pursuant to Labor Code section 1194.2(a).
25

26



                                                9                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 10 of 12 Page ID #:10




1
      46.   Plaintiff requests liquidated damages in an amount to be determined at trial,

2    including interest thereon, reasonable attorney’s fees, and costs of suit, pursuant to
3
     Labor Code 1194 and 1194.2.
4
                             COUNT III:
5
         UNFAIR COMPETITION UNDER BUS. & PROF. CODE 17200-17208
6
      47.   Plaintiff realleges and incorporates by reference the foregoing paragraphs as
7

8    though fully set forth herein.
9
      48.   Plaintiff sues for her own individual interests pursuant to Business &
10
     Professional Code 17200 et seq., increasing the relevant period of limitations from
11

12   three to four years.
13
      49.   Plaintiff suffered an injury-in-fact and lost money as a result of Defendant’s
14
     unfair competition as alleged in the above paragraphs.
15

16    50.   Defendant’s by the acts and omissions alleged herein, have committed
17   unlawful and unfair competition.
18
      51.   Defendants, by the acts and omissions alleged herein, have injured the
19

20   interests if the general public in that:

21                 a.     Defendant was unjustly enriched by unlawfully depriving
22
                   Plaintiff of wages and other benefits of employment; and

23                 b.     Other employers who have been or currently are
                   employing workers and attempting to do so in honest
24
                   compliance with applicable wage and hour laws (including laws
25                 violated by Defendant) are at an unfair competitive
                   disadvantage as a result of Defendant’s conduct.
26



                                                10                           Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 11 of 12 Page ID #:11




1
      52.   Plaintiff is entitled to restitution of her wages and the economic value of

2    benefits unlawfully denied him by Defendant in an amount to be determined at
3
     trial. In addition, Plaintiff is entitled to and seeks preliminary and permanent
4
     injunctive relief on behalf of current and future employees of Defendants.
5

6     53.   Private enforcement of these rights is necessary, as no other agency has
7
     raised a claim to protect the current and former employees of Defendant. There is a
8
     financial burden incurred in pursuing this action that would be unjust to place upon
9

10   Plaintiff, as the burden of enforcing workforce rights is disproportionately greater
11
     than that of enforcing only Plaintiff’s individual claims.
12
      54.   Injunctive Relief is proper as provided by Bus. & Prof. Code 17204.
13

14    55.   Plaintiff requests relief pursuant to Bus. & Prof. Code 17200 et seq.
15
            WHEREFORE, Plaintiff seeks:
16
            a.    A money judgment against the Defendants in an amount found
17                appropriate by the trier of fact and/or Court, to reflect all damages
18                allowed by 28 U.S.C. §201 et seq.;

19          b.    A preliminary and permanent injunction pursuant to 28 U.S.C. §216
                  as the Court finds appropriate to prohibit the Defendant from further
20
                  violating 28 U.S.C. §201 et seq.;
21
            c.    Liquidated damages and attorney’s fees and costs as may be allowed
22                by law; and
23
            d.    Any further and other relief the Court deems appropriate including
24                interest.
25   A JURY TRIAL IS DEMANDED.
26
     DATED: March 28, 2019.

                                               11                            Complaint
     Case 2:19-cv-02347-DSF-JC Document 1 Filed 03/28/19 Page 12 of 12 Page ID #:12




1
                                         Respectfully submitted,

2                                        ANDERSON & ZEIGLER, P.C.
3
                                         /s/ Gregory G. Paul
4                                        GREGORY G. PAUL
                                         CA Bar No. 233060
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                           12                        Complaint
